 In the Matter Of IOWA PACIFICBUTTERAND EGG COMPANYandUNITEDPACKINGHOUSEWORKERS OFAMERICA, C. I. O.Case No. 18-R-1170.-Decided January 30,1945Mr. 0. A. Dittbrenner,of Ottumwa, Iowa, for the Company.Mr. Russell Bull,of Des Moines, Iowa, for the CIO.Messrs. Jasper RoseandJoseph Smith,of Davenport, Iowa, for theAFL.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, C. I. 0., herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Iowa Pacific Butter and Egg Company, Ottumwa, Iowa,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Clarence A.Meter, Trial Examiner. Said hearing was held at Ottumwa, Iowa,on January 10, 1945. The Company, the CIO, and Amalgamated MeatCutter and Butcher Workmen of North America, A. F. of L., hereincalled the AFL, appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYIowa Pacific Butter and Egg Company, an Iowa partnership, isengaged at its plant in Ottumwa, Iowa, in the processing of poultry60 N. L.It.B.,No. 58.285 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDand eggs and the handling of a small amount of butter. The rawmaterialsused by the Company consist mainly of live poultry andshell eggs.During the year 1944, the Company purchased raw mate-rials of a value exceeding one million dollars, less than 1 percent ofwhich was purchased outside the State of Iowa.During the sameyear, the Company sold and delivered dressed poultry and powderedeggs of a value in excess of one million dollars, approximately 99 per-cent of which was sold and delivered outside the State of Iowa.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVED'United Packinghouse Workers of America, affiliated with the Con-gress ofIndustrial Organizations,is a labor organizationadmittingto membership employees of the Company.Amalgamated Meat Cutter and Butcher Workmen of North Amer-ica, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to gralit recognition to the CIO as theexclusive bargaining representative of its employees asserting thatits employees are currently represented by the AFL under a contractsigned March 13, 1944, between the Company and that organization.The AFL also,asserts the said contract as a bar to a present deter-mination of representatives.According to its terms, the contractwill expire March 13, 1945.Since the contract will expire very soonafter an election can be held herein, we find that it does not bar thisproceeding.A statement of a Board agent and a petition submitted by the AFL,each introduced into evidence at the hearing, indicate that the CIOand the AFL each represents a substantial number of employees inthe union hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act, -1The FieldExaminer reportedthat the CIOsubmitted 67 authorization cards. 61 ofwhich bore signatures of personslisted on the Company's pay roll of November23, 1944,which contained the names of 95 employees in the appropriate unit ; and that the cardsweredated,66 in November1944, and I in December 1944.The AFL submitted58 authorization cards, all of which bore signatures of persons whosenames were contained in the aforesaidpay roll.The cardswere all dated in November1944The AFLsubmittedat the hearinga petition bearing 56 names,all signedJanuary10, 1945.Thepetition recitesthat thesignatories are employees of the Company,membersin good standingof the AFL,all of whom authorizedthe AFL torepresent them in collec-tive bargaining.The petition further recites that the authorization therein supersedesany authorization to another organization to act in behalf of the signers. IOWA PACIFIC BUTTER AND EGG COMPANYIV.THE APPROPRIATE UNIT287In accordance with the agreement of the parties, we find that all pro-duction and maintenance employees of the Company, excluding cler-ical employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning the representationwhich has arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.The Company's business is seasonal.During three spring months,the Company hires additional employees to take care of the "flushperiod" for eggs.During two fall months additional employees arerequired to take care of the "flush period" for poultry.About 40percent of the seasonal employees work during both "flush periods."None are hired on a temporary basis; all have a reasonable opportunityto obtain permanent employment with the Company because of a highturnover among the regular employees of the Company. The CIOcontends that seasonal employees should be allowed to participate inthe election.The Company and the AFL would not have them partici-pate.It appears, however, that the Company and the AFL consideras seasonal employees only persons, who have worked less than 30 daysfor the Company. After an employee has worked 30 days, he acquiresseniority with the Company and his name is placed on a rehire list,entitling that employee, according to the practice of the Company, tobe called for reemployment in order of seniority. Inasmuch as em-ployees who have not worked more than 30 days for the Companyobtain no seniority, and, therefore, enjoy no preference in hiring overpersons who have never worked for the Company, we are of the opinionthat their interest in the working conditions in the Company's plantis insufficient to warrant their participation in the election.We hold,however, that employees, although not employed at the time of the elec-tion, who hold seniority on the Company's hiring lists,' are eligibleto participate in the election hereinafter directed.2According to the rules of the Company persons who have not worked for the Companyfor 9 months or more lose seniority. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe AFLrequeststhat it bedesignatedon the ballot as "A. F. L."Since this designation is insufficientproperly to identify the AFL,the request is hereby denied.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions At, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it is-'herebyDH ECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Iowa Pacific Butterand Egg Company, Ottumwa, Iowa, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Eighteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Arti-cle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation, or tempo-rarily laid off (including employees who hold seniority on the Com-pany's hiring lists), and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by UnitedPackinghouse Workers, C. I. 0., or by Amalgamated Meat Cutter andButcher Workmen of North America, A. F. of L., for the purposesof collective bargaining, or by neither.-